Exhibit 10.1

PACIFIC CONTINENTAL CORPORATION

RESTRICTED STOCK UNITS

AWARD AGREEMENT

THIS AWARD AGREEMENT (“Agreement”) is entered into by and between Pacific
Continental Corporation (“Company”) and Employee Name (“Grantee”).

 

1. Basic Terms of Award

 

Date of Award:    April 19, 2011 Number of Restricted Stock Units:   

Closing Market Stock Price on the

Date of Award:

   $9.40

Fair Market Value of Common

Stock (per share) on Date of Award

   $9.40

Vested awards shall be settled by the Company net of required income tax
withholdings. In accordance with Grantee’s election to exercise the Vested
portion of the Award on each Vesting Date as provided in Section 6 below, the
Company will issue Common Stock as soon as is practicable after each Vesting
date.

 

2. Company hereby grants to Grantee the number of Restricted Stock Units
(“RSUs”) described above (“Award”). The Award entitles Grantee to receive a
payment in Common Stock, as indicated above, of one share of Common Stock per
Restricted Stock Unit, less applicable withholding taxes. If, as expected, the
Company withholds shares of Common Stock to satisfy withholding tax obligations
with respect to Vested RSUs, the actual number of shares of Common Stock issued
to Grantee upon each Vesting will be less than the number of RSUs that Vest. The
number of shares issued shall not be increased or otherwise adjusted because of
dividends or other distributions paid at any time on or with respect to shares
of stock of Company.

 

3. The Award is made under the Pacific Continental Corporation Amended and
Restated 2006 Stock Option and Equity Compensation Plan (the “Plan”), a copy of
which has been provided to Grantee. The terms and conditions of the Plan are
hereby incorporated hereinto and made a part hereof. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the former shall govern. Capitalized terms used in this
Agreement that are not defined herein shall have the meaning given to such terms
in the Plan.

 

4. Restricted Stock Units shall Vest in accordance with the vesting scheduled
set forth below. Immediately after Grantee first ceases to be an Employee,
Restricted Stock Units that have not Vested on or prior to such time may no
longer Vest and shall be forfeited for no consideration, except as otherwise
provided in the Plan.

 

1



--------------------------------------------------------------------------------

If Grantee is an Employee of the Company without interruption from the Date of
Award until each anniversary date of the Date of Award, then the Restricted
Stock Units shall Vest with respect to the following percent of the number of
shares of Common Stock subject to the Award:

 

Anniversary (Vesting) Date

   Percentage of Award Vested*

April 19, 2012

   25%

April 19, 2013

   25%

April 19, 2014

   25%

April 19, 2015

   25%

 

* Vested shares issued shall be rounded up in each case to the nearest whole
number; provided, however, that in no event shall Grantee have the right to
receive hereunder, over the entire vesting period, more than the total number of
shares of Common Stock subject to the Award.

 

5. Grantee shall have no rights as a shareholder with respect to any Restricted
Stock Units or any shares of Common Stock subject to this Award, unless and
until such shares are actually issued to Grantee.

 

6.

Grantee hereby exercises, as of each Vesting date for the Award, his or her
right to be issued shares of Common Stock with respect to that portion of the
Restricted Stock Unit that has Vested as of each such date. Accordingly, each
Vesting date shall be deemed to be the date of exercise for the portion of the
Award that has Vested. As soon as practicable after each Vesting date, Company
shall settle Vested Restricted Stock Units by issuing shares of Common Stock to
Grantee. Notwithstanding any contrary provisions of the Plan or this Agreement,
Restricted Stock Units that become Vested shall be settled by payment of amounts
owed thereunder on or before the later of (i) the date that is two and one-half
(2 1/2) months after the end of the Grantee’s first taxable year in which such
amounts are no longer subject to a substantial risk of forfeiture, or (ii) the
date that is two and one-half (2 1/2) months after the end of the first taxable
year of the person for whom the Grantee performed services in which such amounts
are no longer subject to a substantial risk of forfeiture.

 

7. No rights under the Restricted Stock Unit may be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner, other than by will or
by the laws of descent or distribution.

 

8. No shares of Common Stock shall be issued with respect to a Restricted Stock
Unit, unless the issuance and delivery of such shares shall comply with all
relevant provisions of law, including, without limitation, all securities laws,
rules and regulations, and the requirements of any stock exchange upon which the
shares may then be listed. Issuance of such shares is further subject to the
approval of counsel for Company with respect to such compliance.

 

9. Company, in its sole discretion, may take any actions reasonably believed by
it to be required to comply with any local, state, or federal tax laws relating
to the reporting or withholding of taxes attributable to the Restricted Stock
Unit, including, but not limited to, (i) withholding, or causing to be withheld,
from any form of compensation or other amount due Grantee, including but not
limited to shares of Common Stock otherwise issuable pursuant to this Award, the
amount required to be withheld under applicable tax laws, or (ii) as a condition
to recognizing any rights of Grantee under the Award, requiring Grantee to make
arrangements satisfactory to Company (including, without limitation, paying
amounts) to satisfy any tax obligations.

 

2



--------------------------------------------------------------------------------

10. Miscellaneous.

 

  a. All pronouns shall be deemed to include the masculine, feminine, neuter,
singular or plural forms thereof, as the context may require. All references to
“paragraph” shall be deemed to refer to paragraphs of this Agreement, unless
otherwise specifically stated.

 

  b. All notices and other writings of any kind that a party to this Agreement
may or is required to give hereunder to any other party hereto shall be in
writing and may be delivered by personal service or overnight courier,
facsimile, or registered or certified mail, return receipt requested, deposited
in the United States mail with postage thereon fully prepaid, addressed (i) if
to Company, to its home office, marked to the attention of the corporate
secretary of Company; or (ii) if to Grantee, to his or her address set forth on
the signature page hereof. Any notice or other writings so delivered shall be
deemed given, if by mail, on the second (2nd) business day after mailing and, if
by other means, on the date of actual receipt by the party to whom it is
addressed. Any party hereto may from time to time by notice in writing served
upon the other as provided herein, designate a different mailing address or a
different person to which such notices or other writings are thereafter to be
addressed or delivered.

 

  c. In any action at law or in equity to enforce any of the provisions or
rights under this Agreement, the unsuccessful party to such litigation, as
determined by the court in a final judgment or decree, shall pay the successful
party all costs, expenses and reasonable attorneys’ fees incurred by the
successful party (including, without limitation, costs, expenses and fees on any
appeal).

 

  d. No waiver of any term, provision or condition of this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or be
construed as, a further or continuing waiver of any such term, provision or
condition or as a waiver of any other term, provision or condition of this
Agreement.

 

  e. It is the intention of the parties that the internal laws of the State of
Oregon (irrespective of any choice of law principles) shall govern the validity
of this Agreement, the construction of its terms and the interpretation of the
rights and duties of the parties.

 

  f. The terms, conditions and covenants of this Agreement are intended to be
fully effective and binding, to the extent permitted by law, on the heirs,
executors, administrators, successors and permitted assigns of the parties
hereto.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

COMPANY     PACIFIC CONTINENTAL CORPORATION,     an Oregon corporation     By:  
/s/ Hal Brown     Print name:         Hal Brown     Title:       Chief Executive
Officer GRANTEE     Print Name: Employee Name

 

4



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

Grantee hereby acknowledges that he or she has received a copy of the Plan.

 

 

Print Name:  

 

 

5